DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 17, 19 and 20 have been examined.  Claim 18 is missing.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0028], system "100" is not in the drawings.  From P[0029], gated time "tgate" is not in the drawings.  From P[0030], time "ttrans", gating period “tgatper” and update time “tupdate” are not in the drawings.  From P[0033], amount of time "Tpath" is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Beginning in P[0028], the specification recites paths 170 throughout the specification in reference to 
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0055], "vehicle 105" should be "vehicle 122i" to agree with Figure 1.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0060], "vehicle 101" should be "vehicle 122i" to agree with Figure 1.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0066], "server 155" (twice) should be "server 152" to agree with Figure 1.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0100], "Figure 4 is" should be "Figures 4A and 4B are" to agree with the numbering of the drawings.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0112], "block 418" should be "block 420" to agree with Figure 4B.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0122], "Figure 5 is" should be "Figures 5A and 5B are" to agree with the numbering of the drawings.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0140], "block 550" should be "block 544" to agree with Figure 5B.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0147], the blocks that 550 can follow should include "528" to agree with Figure 5B.  
Appropriate correction is required.
The use of the terms VISUAL BASIC, JAVA SCRIPT, PYTHON, PERL (P[0151]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 5, 7, 12, 14, 17 and 20 are objected to because of the following informalities:  Each of the claims recite "the objects" (assumed to be referencing "the plurality of objects" in the independent claims).  These should be recited as "the plurality of objects" to be consistent in identifying the terms of the claims.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The claim twice recites "the message" (assumed to be referencing "the availability message" of claim 1).  This should be recited as "the availability message" to be consistent in identifying the term of the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  The claim numbering is missing a claim 18 (goes from 17 to 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective path" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “an object speed” in line 2, while claim 1 also recites “an object speed” in line 6.  It is unclear if this is a new object speed or the same object speed.  The examiner assumes it is the same object speed for continued examination.
Claim 8 recites “an object direction of travel” in line 2, while claim 1 also recites “an object direction of travel” in lines 6 and 7.  It is unclear if this is a new object direction of travel or the same object direction of travel.  The examiner assumes it is the same object direction of travel for continued examination.
Claim 14 recites the limitation "the respective path" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 5, 9 and 12 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 in view of Tsuda Patent Application Publication Number 2011/0006914 A1.
Regarding claims 1 and 14 Ferguson et al teach the claimed system, the system of vehicle 100 (Figure 1), and the claimed method, flow diagram 900 (Figure 9), comprising:
the claimed computer including a processor and memory with instructions executable by the processor, “computing device 110 containing one or more processors 120, memory 130 and other components typically present in general purpose computing devices” (column 5 lines 65 thru 67 and Figure 1), “The memory 130 stores information accessible by the one or more processors 120, including data 132 and instructions 134 that may be executed or otherwise used by the processor(s) 120.” (column 6 lines 1 thru 4 and Figure 1), the instructions to perform:
the claimed collect object data about each of a plurality of objects within a road intersection zone from sensors, the perception system 172 may detect and identify various objects in the vehicle's environment that include detecting the location of vehicle 580 and a bicyclist 570 (column 9 lines 41 thru 48), the detection of the objects occurs at an intersection (Figures 5A thru 8C), and the claimed object data includes an object type, an object location, and object speed and an object direction of travel for each object, contextual information may also be generated using the vehicle's computer and the contextual information may include a type of the detected object (e.g. bike, pedestrian, etc.), the size and/or shape of the detected object (column 4 line 66 thru column 5 line 5), “the perception system 172 may determine various characteristics of these objects such as the type of each object” (column 9 lines 49 thru 51) (claimed object type), “the perception system may also detect the location of vehicle 580 and a bicyclist 570” (column 9 lines 46 thru 48) (claimed object location), “The speed of vehicle 580 may be determined by taking the change in location over the brief period of time.” (column 10 lines 6 thru 8), “the speed of the bicyclist 570 may be determined by determining the change in distance over the change in time” (column 10 lines 16 thru 18) (claimed object speed), and “the perception system may also determine a heading and speed for each of the objects” (column 9 lines 59 and 60) (claimed object direction of travel);
the claimed determine an availability level for execution of one or more paths through the road intersection by a vehicle, “For example, the one or more computing devices may determine that the path 780 of the vehicle 100 includes waypoint 780-1 and waypoint 780-2. The one or more computing devices may compare the waypoints of path 780 to the waypoints of the trajectories of the set of possible future trajectories (710, 720, 730, and 740) at various timestamps. If a waypoint of the path 780 for a particular timestamp are within a predetermined distance of a given waypoint with the same particular timestamp of any of the set of possible future trajectories, 710, 720, 730, and 740, then the one or more computing devices may identify the possible future trajectory associated with the given waypoint as the final future trajectory for the object.” (column 16 lines 55 thru 67, and Figure 7C), and “After determining the final future trajectory (or trajectories), the one or more computing devices of the vehicle 100 may determine how to maneuver the vehicle 100.” (column 17 lines 36 thru 38), the claimed availability level for paths equate to the determining paths for the vehicle based on the objects, wherein the claimed availability level of each path is based on a likelihood of interference between any of the plurality of objections and the vehicle as the vehicle traverses a respective path, “A set of possible future trajectories of the object is generated based on the set of possible actions at block 930. Contextual information including a status of the detected object is received at block 940. A likelihood value of each trajectory of the set of possible future trajectories is determined based on the contextual information at block 950. A final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories at block 960. The vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970.” (column 19 lines 2 thru 12, and Figure 9), “the one or more computing devices may maneuver the vehicle 100 according to the determined route such that the vehicle 100 avoids intersecting the final future trajectory of the detected object” (column 17 lines 41 thru 44), and “the one or more computing devices may generate a trajectory for the action that includes stopping or slowing down to account for the other objects blocking the way of the detected objects” (column 13 lines 7 thru 10), the stopping, slowing and continuing through the intersection equate to the claimed availability level; and
the claimed (provide) an availability message to the vehicle including the availability level for each of the paths, “The final future trajectory may be provided to the one or more computing devices to determine how to maneuver the vehicle 100 in order to avoid the final future trajectory of vehicle 800 and continue through the intersection 502. Accordingly, the vehicle 100 may follow the path 880 into the left-turn only lane 594 to maneuver around the vehicle 800 to avoid the trajectory 830 and the vehicle 800. FIG. 8C also illustrates one possible route 880 (shown in dashed line) a vehicle 100 may take to avoid the future trajectories of the vehicle 800.” (column 18 lines 51 thru 60, and Figure 8C), the maneuver to the vehicle 100 is provided to slow, stop or continue through the intersection, the provided maneuver equates to the claimed availability message.
Ferguson et al do not explicitly teach the claimed transmission from a roadside infrastructure unit to the vehicle, but roadside units are common and well known in the art.  The roadside unit would merely act as a different location for the processing of data that occurs in the vehicle of Ferguson et al.  A person of ordinary skill in the art would understand performing computer processing data in a vehicle, versus a roadside unit and then providing the data to the vehicle.  
Tsuda teaches the claimed roadside infrastructure unit, a driving safety support systems 100 include a roadside apparatus 110, an optical roadside apparatus 120, a roadside control units 130, and a signal controller 195, and provide traffic information to an in-vehicle unit of a vehicle 199 running at an intersection 193 and at a location separated from the intersection 193 (Figure 1 and P[0051]), the claimed object data collected by a sensor the roadside unit, “The roadside control unit 130 generates the traffic information, based on the control information on the traffic light 194 received from the signal controller 195, the driving information on a running vehicle received from the optical roadside apparatus 120, identification information on the running vehicle and identification information on a pedestrian or a bicycle on a crosswalk within the intersection that have been received from an image sensor 113 which will be described later. The roadside control unit 130 transmits the generated traffic information to each roadside apparatus 110.” P[0059], the claimed transmit a message to the vehicle, “The roadside apparatus 110 transmits to the roadside control unit 130 the identification information of the running vehicle and the identification information of the pedestrian or the bicycle on the crosswalk within the intersection, detected by the image sensor 113. The roadside apparatus 110 transmits the traffic information transmitted from the roadside control unit 130 to the in-vehicle unit of each vehicle 199 using the DSRC beacon unit 111 and the UHF beacon unit 112.” P[0065], “The in-vehicle unit displays the lane information on the running vehicle or the distance to the intersection, set in the traffic information in the optical beacon signal on a display device (hereinafter referred to as a screen) of the car-navi or outputs the lane information or the distance as a voice message, for example.” P[0074], car-navi is the car navigation system P[0073] and the supplied navigation outputs equate to the claimed availability message (the maneuver that the car should perform).  
In order to combine the systems, the data gathered by the system of Ferguson et al and then processed to determine which maneuver to perform would be performed in the roadside unit of Tsuda, instead of the in-vehicle computing device of Ferguson et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for responding to the vehicle environment of Ferguson et al with the roadside units of Tsuda in order to allow a vehicle running at a location separated from an intersection to receive traffic information about that intersection (Tsuda P[0013]).
Regarding claims 2, 3 and 15 Ferguson et al teach the claimed set of availability levels, “the one or more computing devices may maneuver the vehicle 100 according to the determined route such that the vehicle 100 avoids intersecting the final future trajectory of the detected object” (column 17 lines 41 thru 44), and “the one or more computing devices may generate a trajectory for the action that includes stopping or slowing down to account for the other objects blocking the way of the detected objects” (column 13 lines 7 thru 10), comprising:
the claimed first availability level specifying that there are no interfering objects for the respective path and the vehicle can proceed at a nominal speed, “the one or more computing devices may maneuver the vehicle 100 according to the determined route such that the vehicle 100 avoids intersecting the final future trajectory of the detected object. For example, turning to FIG. 7B, assuming that the final future trajectory of vehicle 580 has vehicle 580 stopping completely at the stop sign 505 before proceeding into the intersection 502 and vehicle 100 needs to pass straight through the intersection, the vehicle's one or more computing devices may maneuver the vehicle along possible route 780 (shown in dashed line) in order to avoid the final future trajectory of vehicle 580.” (column 17 lines 41 thru 51 and Figure 7C);
the claimed second availability level specifying that there are potentially interfering objects for the respective path and the vehicle can proceed at reduced speed, “computing device 110 may interact with deceleration system 160 and acceleration system 162 in order to control the speed of the vehicle” (column 7 lines 39 thru 41), and the one or more computing devices may generate a trajectory for the action that includes slowing down to account for the other objects (column 13 lines 7 thru 10); and 
the claimed third availability level specifying that there are interfering objects present for the respective path and the vehicle should stop and wait, the one or more computing devices may generate a trajectory for the action that includes stopping to account for the other objects (column 13 lines 7 thru 10); and
the claimed fourth availability level specifying that the respective path is closed or blocked and the vehicle should select an alternate path, “the map information or contextual information may indicate a temporary construction blocking a lane. In this regard, the temporary construction may limit the set of possible actions for the vehicle 100. Additionally, the contextual information may detect a person directing traffic through a construction zone. In this regard, the person directing traffic may be directing vehicles in to an oncoming lane to navigate around the construction. The one or more computing devices may add a new action (i.e., driving in the oncoming lane) to the set of possible actions.” (column 11 lines 58 thru 67), and “The one or more computing devices may factor in the blocking or obstructing object when determining a trajectory for the action.” (column 13 lines 5 thru 7).
Regarding claims 4 and 16 Ferguson et al teach the claimed one or more paths includes on path for each available intersection exit for the vehicle upon entering the road intersection, entry and exits from the intersection are displayed to shown left turns, right turns and straight through the intersection (Figure 3).
Regarding claims 5 and 17 Ferguson et al teach the claimed estimate respective object paths of the plurality of objects based on the object data and determining the availability level is further based on the respective estimated object paths for the plurality of objects, “As shown in FIG. 6, the set of possible actions for vehicle 580 as the vehicle 580 approaches intersection 502 may include right turn 671, continuing straight 672, left turn 673, and reverse 675. For clarity, the trajectory 586 is not shown in FIG. 6. Although the set of possible actions is only shown for vehicle 580 in FIG. 6, a set of possible actions may be generated for each of the detected objects which are not identified as stationary based on the past trajectory and speeds for each object.” (column 10 lines 55 thru 64), “the table 790 shows a likelihood value associated with each of the future trajectories 710, 720, 730, 740, and 750 of FIG. 7A. In this example, the trajectory 710 may have a likelihood value of 20%; the trajectory 720 may have a likelihood value of 20%, the trajectory 730 may have a likelihood value of 20%; the trajectory 740 may have a likelihood value of 10%; the trajectory 750 may have a likelihood value of 1%” (column 13 lines 43 thru 50, and Figure 7B) (claimed respective object paths), “The final future trajectory may also be determined based upon the relationship between the location of the vehicle and the objects detected in the vehicle's environment.” (column 14 lines 36 thru 38), and “A likelihood value of each trajectory of the set of possible future trajectories is determined based on the contextual information at block 950. A final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories at block 960. The vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970.” (column 19 lines 5 thru 12 and Figure 9).
Regarding claim 9 Ferguson et al teach the claimed specify an entry point and an exit point for each path, “the one or more computing devices may determine that the path 780 of the vehicle 100 includes waypoint 780-1 and waypoint 780-2” (column 16 lines 55 thru 57, and Figure 7C), “Given that more than one trajectory could be determined for each possible action, each action may therefore be associated with one or more trajectories.” (column 12 lines 25 thru 27), and “After determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information.” (column 13 lines 22 thru 26).
Regarding claim 12 Ferguson et al teach the claimed identify respective operating priorities for the plurality of objects, “the vehicle's computer may determine a likelihood value for each trajectory for the detected object” (column 5 lines 18 and 19), and “After computing the likelihood values for each of the future trajectories of the detected object, the one or more computing devices may determine a final future trajectory for the detected object.” (column 14 lines 15 thru 18), wherein the claimed specifying the availability level is further based on the respective operating priorities for the plurality of objects, “based on the likelihood values, the vehicle's one or more computing devices may identify a final future trajectory. Turning to FIG. 8C, the one or more computing devices may compare the trajectories 810, 820 and 830 to a threshold value. Assuming there is no identified situational relationship between the vehicle 100 and the vehicle 800, the one or more computing devices may select the trajectory 830 as the final future trajectory based on the trajectory 830 having a 90% chance of occurring.” (column 18 lines 42 thru 50), and “The final future trajectory may be provided to the one or more computing devices to determine how to maneuver the vehicle 100 in order to avoid the final future trajectory of vehicle 800 and continue through the intersection 502.” (column 18 lines 51 thru 54).
Regarding claim 13 Ferguson et al do not teach the claimed object data is further collected by stationary sensors having a field of view including the zone and are communicatively coupled to the computer.  Tsuda teaches, “The roadside control unit 130 generates the traffic information, based on the control information on the traffic light 194 received from the signal controller 195, the driving information on a running vehicle received from the optical roadside apparatus 120, identification information on the running vehicle and identification information on a pedestrian or a bicycle on a crosswalk within the intersection that have been received from an image sensor 113 which will be described later. The roadside control unit 130 transmits the generated traffic information to each roadside apparatus 110.” (P[0059] and Figure 1), and “The image sensor 113 captures an image of a running lane (left lane), performs image processing of the captured image, and detects presence or absence of a running vehicle and the type of the running vehicle (such as a large-sized vehicle, a standard-sized vehicle, or a two-wheeled vehicle). When collecting information on the crosswalk at the intersection, the image sensor 113 is installed at a location where an image of the crosswalk may be captured. With this arrangement, an image of a pedestrian walking on the crosswalk or a bicycle is captured, and image processing of the captured image is performed to detect presence or absence of the pedestrian or bicycle.” P[0071].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for responding to the vehicle environment of Ferguson et al with the roadside units having image sensors of Tsuda in order to allow a vehicle running at a location separated from an intersection to receive traffic information about that intersection (Tsuda P[0013]).
Claims 6 thru 8, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 and Tsuda Patent Application Publication Number 2011/0006914 A1 as applied to claims 1, 9 and 14 above, and further in view of Khan et al Patent Application Publication Number 2019/0294966 A1.
Regarding claims 6 and 19 Ferguson et al do not teach the claimed receive signal phase and timing data from a traffic signal at the road intersection, but does determine environmental information that includes the states of traffic lights (column 5 lines 13 thru 15).  SPAT data is common and well known in the art for providing information about the traffic signals at an intersection.  Khan et al teach, “In case the object is an immovable object (e.g., an infrastructure element such as a traffic signal), the communication device 110 may transmit information messages containing the position, identification and state (e.g., signal phase) of the object, and/or the layout in the vicinity of the objection via communication messages such as MAP or Signal Phase and Timing (SPaT) messages (used in V2X communication).” P[0035], and “the RSU (of the traffic signal 504) broadcasts one or more communication messages including information such as traffic signal state or phase (e.g., red, amber, green) and timing information (i.e. when the different phases will change)” P[0070], wherein the claimed determining the availability level is further based on the SPAT data, “if vehicle 502 approaches the traffic signal while it is red, the vehicle's perception recorder will obtain an image of the signal when it is red. Then based on the phase and timing information in the SPaT message received from the traffic signal, the vehicle can also classify the phase of the traffic signal (e.g., as red). If vehicle 504 approaches the traffic signal while it is green, it will be appreciated that vehicle 504 will be able to classify the traffic signal in the green phase.” P[0072], the red traffic signal is an indication to stop and a green traffic signal is an indication to proceed.  The SPAT data would be incorporated into the system of Ferguson et al for controlling the vehicle through an intersection (Figures 5A thru 8C).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for responding to the vehicle environment of Ferguson et al and the roadside units having image sensors of Tsuda with the SPAT information for traffic signals of Khan et al in order to ensure safety and mobility when vehicles are operated (Khan et al P[0023]).
Regarding claims 7 and 20 Ferguson et al do not teach the claimed receive a basic safety message (BSM) from at least one of the plurality of objects, but BSMs are common and well known in the art.  Khan et al teach, “In case the object is a movable object such as a vehicle, pedestrian, or cyclist, the communication device 110 may transmit information messages containing its current position, speed, direction of motion, and identification using for example a Basic Safety Message (BSM) or Cooperative Awareness Message (CAM).” P[0034].  The position, speed, direction of motion, and identification information that is in the BSM would be used by the system of Ferguson et al for controlling the vehicle through an intersection (Figures 5A thru 8C) (claimed determining availability level based on second object data in the BSM).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for responding to the vehicle environment of Ferguson et al and the roadside units having image sensors of Tsuda with the position, speed, direction of motion, and identification information in the BSM of Khan et al in order to ensure safety and mobility when vehicles are operated (Khan et al P[0023]).
Regarding claim 8 Ferguson et al do not explicitly teach the claimed second object data includes object type, object location, object speed or object direction of travel (*the examiner assumes the second object data is from the BSM).  Ferguson et al to obtain the type, location, speed and heading of multiple objects (see above rejection of claim 1).  Khan et al teach, “In case the object is a movable object such as a vehicle, pedestrian, or cyclist, the communication device 110 may transmit information messages containing its current position, speed, direction of motion, and identification using for example a Basic Safety Message (BSM) or Cooperative Awareness Message (CAM).” P[0034].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for responding to the vehicle environment of Ferguson et al and the roadside units having image sensors of Tsuda with the position, speed, direction of motion, and identification information in the BSM of Khan et al in order to ensure safety and mobility when vehicles are operated (Khan et al P[0023]).
Regarding claim 10 Ferguson et al do not explicitly teach the claimed specify a recommended speed for each path, but does control the vehicle to the final future trajectory provided to the one or more computing devices to determine how to maneuver the vehicle 100 in order to avoid the final future trajectory of other vehicles and continue through the intersection (column 18 lines 51 thru 60, and Figure 8C), the maneuver to the vehicle 100 is provided to slow, stop or continue through the intersection and includes a change in speed for the final future trajectory.  Khan et al teach, “Real time data about the vehicle's surroundings may be provided to the neural network from the communication device 108 and/or the perception recorder 110 and the neural network may be configured to output a corresponding vehicle state (e.g., optimal vehicle speed and or steering angle) based on the vehicle's surrounding state in real time.” P[0115], the optimal vehicle speed equates to the claimed recommended speed.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for responding to the vehicle environment of Ferguson et al and the roadside units having image sensors of Tsuda with the commanding of an optimal vehicle speed of Khan et al in order to ensure safety and mobility when vehicles are operated (Khan et al P[0023]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 and Tsuda Patent Application Publication Number 2011/0006914 A1 as applied to claim 1 above, and further in view of Tao et al Patent Number 10,928,820 B1.
Regarding claim 11 Ferguson et al do not teach the claimed determine and include a respective confidence level for each availability level in the availability message.  Tao et al teach, “a process is performed during controlling Autonomous Driving Vehicle (ADV). A plurality of point confidence scores are determined, each defining a reliability of a corresponding point on a trajectory of a moving obstacle. At least one of the point confidence scores is determined based on a) an overall trajectory confidence score, and b) at least one environmental factor of the obstacle.  The ADV is controlled based on the trajectory of the moving obstacle and at least one of the plurality of point confidence scores.” (abstract and the method of Figure 4).  The confidence levels of Tao et al would be incorporated into the system of Ferguson et al for controlling the maneuvers of the vehicle through the intersection (Ferguson et al column 19 lines 2 thru 12, and Figure 9).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for responding to the vehicle environment of Ferguson et al and the roadside units having image sensors of Tsuda with the controlling of the vehicle based on confidence levels of Tao et al in order to reach the specified destination safely and efficiently (Tao et al column 4 lines 63 and 64).
Relevant Art
The examiner points to Pilarski et al PGPub 2017/0329332 A1 as relevant art (though not relied on for the rejections) related to the claimed likelihood of interference between any of the plurality of objections and the vehicle as the vehicle traverses a respective path.  Pilarski et al recite, “a control system which processes the sensor data to determine an interference value that reflects a probability that at least a detected object will interfere with a selected path of the autonomous vehicle at one or more points of the road segment” (abstract). Other relevant parts of Pilarski et al include P[0028], P[0037], P[0039], P[0041], P[0084, P[0089], P[0095] and P[0105] all dealing with the detection of the objects near the vehicle and their predicted probable paths to interfere.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662